Citation Nr: 1220505	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-40 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to September 1955.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues entitlement to of service connection for tinnitus and entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 
 

REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for service connection for bilateral hearing loss. 

The Veteran, in written statements, contends that he currently suffers from bilateral hearing loss as a result of noise exposure sustained while serving as a firefighter in service.  Specifically, the Veteran reports that in the course of performing his duties as a firefighter in service, he was subjected to "screaming sirens" without the benefit of hearing protection.  

Service records show that during his active service, the Veteran had a military occupational specialty of firefighter.  Service medical records indicate that the Veteran's civilian occupations included drill presser and farmer, and that while on approved leave during service, he engaged in hunting.  However, service medical records are negative for any complaints or clinical findings of hearing loss, and no hearing-related complaints or disabilities were noted in an August 1955 report of Medical Evaluation Board proceedings.

A review of VA medical records shows that during a May 1972 VA examination, evaluation of the Veteran's ears was negative, and the Veteran did not report complaints related to hearing loss at that time.  Also of note, a September 1980 VA discharge summary indicates a post-service occupational history that included work in construction.  

In August 2005, the Veteran complained of decreased hearing and underwent a private audiological evaluation, which revealed bilateral sensorineural hearing loss.  Thereafter, VA and private medical records dated through December 2010 show that the Veteran continued to experience decreased hearing acuity, for which he was prescribed hearing aids.  Those records also document an occupational history significant for work in a rock quarry.  Significantly, a July 2009 VA treatment note indicates that prior radiation treatment for non-service-connected vocal cord carcinoma had left the Veteran for the most part deaf and particularly hard of hearing in the right ear.

The Veteran has not yet been afforded a VA examination to determine the severity or etiology of his claimed hearing loss.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

Here, the Veteran has provided competent lay evidence of in-service noise exposure, which is within the realm of his personal experience.  Hensley v. Brown, 5 Vet. App. 155 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his claimed exposure to noise is supported by service records, which document service as a firefighter.  He has also provided a competent account of symptoms of hearing loss, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  In view of the Veteran's competent lay testimony and his current diagnosis of hearing loss, it remains unclear to the Board whether the Veteran's hearing loss was caused or aggravated during his period of active duty or is otherwise related to his service.

Therefore, the Board finds that a remand for a VA etiological examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's claim. 38 C.F.R. § 3.159(c)(4) (2011).  That examination should include a comprehensive review of the claims folder.  38 C.F.R. § 4.1 (2011).  The examiner should also consider any lay statements that suggest a continuity of symptomatology of hearing loss since the Veteran's period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Additionally, it appears that private medical records are outstanding.  VA medical records dated from July 2009 to December 2010 reference private audiological treatment for which no records have been associated with the claims folder.  As the Veteran has put the VA on notice that private records exist pertaining to his hearing disability, those records should be obtained on remand.  

Finally, the Board finds that further efforts should be made to ensure that all relevant VA medical records have been associated with the claims folder.  The most recent VA medical records are dated in December 2010.  As there may be outstanding VA medical records that contain information pertinent to the Veteran's claim for service connection, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.
1.  Obtain and associate with the claims folder all medical records from the Mountain Home VA Medical Center pertaining to the Veteran's bilateral hearing loss.

2.  After obtaining the necessary authorization, obtain private treatment records from any provider identified by the Veteran, to include Tennessee Valley Audiology Clinic and Patricia W. Earl, Ph.D. All reasonable attempts should be made to obtain those records and all attempts to secure the records must be documented in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or are unavailable.  Then, notify the Veteran and associate the notice in the record. 

3.  After the above development is complete, schedule the Veteran for a VA examination to evaluate and determine the etiology of any bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions should be provided.  The examiner should provide puretone thresholds and speech discrimination scores using the Maryland CNC list.  Specifically, the examiner should state whether it is at least as likely as not (50 percent or more probability) that any hearing loss is causally or etiologically related to in-service noise exposure.  The examiner should consider all relevant evidence of record, including the Veteran's service as a firefighter, his civilian occupational history, and the July 2009 physician's statement linking the Veteran's hearing disability to radiation treatment.  The examiner must also consider any statements by the Veteran regarding in-service incurrence of hearing loss and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the examiner should interpret any private audiogram of record, including the August 2005 audiogram, which in graph form.  Kelly v. Brown, 7 Vet. App. 471 (1995). 

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


